Exhibit 10.13

EXECUTION VERSION

“The lien created by this Security Agreement on the property described herein is
junior and subordinate to the lien on such property created by any security
agreement or similar instrument now or hereafter granted to JPMorgan Chase Bank,
National Association, as Collateral Agent or as Administrative Agent (as
applicable), and its successors and assigns in such property, in accordance with
the provisions of the Amended and Restated Intercreditor Agreement dated as of
July 22, 2011 among JPMorgan Chase Bank, National Association, as Administrative
Agent, Wilmington Trust Company, as Pension Fund Representative, U.S. Bank
National Association, as Convertible Note Representative (not individually, but
solely in such capacity), JPMorgan Chase Bank, N.A., as Administrative Agent
under the ABL Credit Agreement, and YRC Worldwide Inc., and the other parties
referred to therein, as amended, restated, supplemented or otherwise modified
from time to time.”

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of July 22, 2011 by and among YRC Worldwide Inc., a Delaware
corporation (the “Company”), the Subsidiaries of the Company listed on the
signature pages hereto (together with the Company, the “Initial Grantors,” and
together with any additional Subsidiaries, whether now existing or hereafter
acquired or formed, which become parties to this Security Agreement by executing
a Security Agreement Supplement hereto in substantially the form of Annex I, the
“Grantors”), and U.S. Bank National Association, as Collateral Trustee (together
with its successors and permitted assignees, in such capacity, the “Collateral
Trustee”) under the Collateral Trust Agreement, dated as of July 22, 2011, among
the Initial Grantors, the Primary Holder Representatives (as defined therein)
and the Collateral Trustee (as amended, supplemented or otherwise modified from
time to time, the “Collateral Trust Agreement”), for the benefit of the Secured
Parties (as defined therein).

PRELIMINARY STATEMENT

WHEREAS, pursuant to the Indenture dated as of the date hereof among the
Company, the Collateral Trustee and U.S. Bank National Association, as trustee
(as amended, restated, supplemented, renewed, extended, replaced, or otherwise
modified from time to time, the “Restructuring Note Indenture”), the Company has
issued its Series A Convertible Senior Secured Notes (collectively, the
“Restructuring Notes”) upon the terms and subject to the conditions set forth
therein;

WHEREAS, pursuant to the Indenture dated as of the date hereof among the
Company, the Collateral Trustee and U.S. Bank National Association, as trustee
(as amended, restated, supplemented, renewed, extended, replaced, or otherwise
modified from time to time, the “New Money Note Indenture”), the Company has
issued its Series B Convertible Senior Secured Notes (collectively, the “New
Money Notes”) upon the terms and subject to the conditions set forth therein;

WHEREAS, the Grantors, other than the Company, have guaranteed the Secured
Obligations pursuant to the Restructuring Note Indenture and the New Money Note
Indenture (collectively, the “Indentures”);

WHEREAS, the Company, the lenders party thereto and the administrative agent
have entered into an Amended and Restated Credit Agreement dated as of the date
hereof (as the same may be amended, restated, amended and restated,
supplemented, renewed, replaced, replaced, extended, restructured or otherwise
modified from time to time, the “Credit Agreement”);



--------------------------------------------------------------------------------

WHEREAS, each Grantor has agreed to grant a security interest in all or
substantially all of its personal property and to pledge its capital stock,
membership interests or partnership interests in certain of its Subsidiaries to
the Collateral Trustee, for the benefit of the Secured Parties, as security for
the Secured Obligations;

WHEREAS, the Company and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
issuance of the Restructuring Notes and the New Money Notes; and

WHEREAS, it is a condition precedent to the obligation of the Secured Parties to
enter the Secured Instruments to which they are parties that the Grantors shall
have executed and delivered this Security Agreement to the Collateral Trustee
for the benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises herein and to induce the
Secured Parties to enter into the Secured Instruments, each Grantor hereby
agrees with the Collateral Trustee, for the benefit of the Secured Parties, as
follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in the Collateral Trust Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Collateral Trust Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC (as defined in the
Indentures) which are not otherwise defined in this Security Agreement are used
herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“ABL Borrower” shall have the meaning set forth in the Indentures.

“ABL Credit Agreement” shall have the meaning set forth in the Indentures.

“ABL Documents” shall have the meaning set forth in the Indentures.

“ABL Receivables Assets” means all accounts receivable (including, without
limitation, all rights to payment created by or arising from sales of goods,
leases of goods or the rendition of services rendered no matter how evidenced
whether or not earned by performance) (whether now existing or arising in the
future) of YRC, Inc., USF Reddaway Inc. and USF Holland Inc., certain of the
Company’s Subsidiaries, which are transferred and sold to the ABL Borrower
pursuant to the ABL Documents and any Related Qualified Receivables Financing
Assets which are also so transferred and sold to the ABL Borrower and all
proceeds thereof.

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Bank Group Documents” has the meaning given such term in the Intercreditor
Agreement. All references herein to the provisions of the Bank Group Documents
for purposes of the application of such relevant provisions herein shall
continue to be applied whether or not such Bank Group Documents remain in
existence.

 

2



--------------------------------------------------------------------------------

“Bank Group Representative” has the meaning given such term in the Intercreditor
Agreement.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment (including, without
limitation, all Tractor Trailers), Farm Products, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, letters of credit,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Receivables,
Supporting Obligations, Trademarks and Other Collateral, wherever located, in
which any Grantor now has or hereafter acquires any right or interest, and the
proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto; provided, that, Collateral shall exclude Identified Collateral until
the Bank Group Representative determines that its collateral shall include all
or any portion of the Identified Collateral and provides written notice thereof
to the Company (with a copy of each such written notice to be concurrently
provided to the Collateral Trustee by the Bank Group Representative) and upon
delivery of each such notice to the Company by the Bank Group Representative the
applicable Identified Collateral shall be, and shall be deemed to be, Collateral
for all purposes; provided further that the foregoing Collateral shall exclude
the Excluded Property; and provided further, that Collateral shall exclude,
solely for purposes of this Security Agreement, the Limited States Vehicle
Collateral (as defined in the Security and Collateral Agency Agreement), such
security interest in the Limited States Vehicle Collateral being granted as of
the date hereof to JPMorgan Chase Bank, National Association, as collateral
agent for the Bank Group, Secured Parties (as defined in the Intercreditor
Agreement) and the Secured Parties, under the Security and Collateral Agency
Agreement.

“Collateralized LC Facility Accounts” means those certain deposit accounts and
securities accounts, including all cash, Permitted Investments (as defined in
the New Money Note Indenture) and investment property contained therein and
other proceeds of the foregoing, in respect of which the Company or any of its
Subsidiaries has granted a Lien to secure indebtedness permitted under
Section 4.11(b)(i)(C) of the New Money Note Indenture to the extent permitted by
clause (28) of the definition of Permitted Liens in the New Money Note
Indenture.

“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim specifically described in
Exhibit “F”; provided, that, notwithstanding the foregoing, Commercial Tort
Claims shall exclude the Excluded Property.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all extensions of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Default” means an event described in Section 5.1(a) hereof.

“Deposit Account” has the meaning set forth in Article 9 of the UCC.

 

3



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” means an agreement among any Grantor, a
banking institution holding such Grantor’s funds, the Collateral Trustee and the
Bank Group Representative, if any, and to the extent applicable, with respect to
collection and Control of all deposits and balances held in all deposit accounts
maintained by such Grantor with such banking institution (other than deposit
accounts constituting Excluded Property).

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Escrow Accounts” shall mean those accounts contemplated (and as defined) in the
ABL Credit Agreement in effect as of the date hereof.

“Event of Default” means an event described in Section 5.1(b) hereof.

“Excluded Property” means (a) (i) any property to the extent any grant of a
security interest therein (A) is prohibited by applicable law or governmental
authority or (B) is prohibited by or constitutes a breach or default under or
results in the termination of, or requires any consent not obtained under any
applicable shareholder or similar agreement or (ii) any lease, license,
contract, property right or agreement to which any Grantor is a party or any of
its rights or interests thereunder if, and only for so long as, the grant of a
security interest shall constitute or result in a breach, termination or default
under any such lease, license, contract, property right or agreement, other than
in the case of each of clause (i) and (ii), to the extent that any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-408
of the UCC of any relevant jurisdiction, provided, however, that any portion of
any such property, lease, license, contract, property right or agreement shall
cease to constitute Excluded Property at the time and to the extent that the
grant of a security interest therein does not result in any of the consequences
specified above, (b) any motor vehicle (other than Tractor Trailers, Rolling
Stock and equipment) consisting of a personal employee or light vehicle having
an individual fair market value not in excess of $40,000 and the perfection of a
security interest in which is excluded from the UCC in the relevant
jurisdiction; provided, that, this clause (b) shall only exclude such vehicles
having an aggregate fair market value of not more than $1,000,000, (c) deposit
accounts for the sole purpose of funding payroll obligations, tax obligations or
holding funds owned by Persons other than the Grantors, each Escrow Account
(until the related Escrow Agreement has been terminated) and the Collateralized
LC Facility Accounts, (d) intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under Federal law, (e) any leasehold interest of the
Company or any Subsidiary, (f) any Equity Interests and other securities of a
Subsidiary to the extent that the pledge of such Equity Interests and other
securities results in the Company being required to file separate financial
statements of such Subsidiary with the SEC pursuant to Rule 3-16 of Regulation
S-X under the Securities Act, but only to the extent necessary to not be subject
to such requirement, and (g) Qualified Receivables Financing Assets; provided
that the Qualified Receivables Financing Assets shall immediately cease to be
Excluded Property (a) should the transfer and sale of such Qualified Receivables
Financing Assets to the Receivables Subsidiary (as defined in the New Money Note
Indenture) be deemed a loan as opposed to a sale or (b) upon the Company
entering into an Asset Backed Credit Facility; provided, however, that Excluded
Property will not include any proceeds, substitutions or replacements of any
Excluded Property referred to above (unless such proceeds, substitutions or
replacements would constitute Excluded Property).

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced, and each reference herein to an
Exhibit, as it relates to a Grantor, shall mean, as of the relevant date of
reference, the portion of such Exhibit or, after the date hereof, modifications
thereto, as the case may be, as shall be set forth in the relevant and current
information relating to such Grantor as

 

4



--------------------------------------------------------------------------------

such information is provided by such Grantor or the Company to the Collateral
Trustee, (a) upon such Grantor becoming a party hereto, and (b) following
changes, additions and other revisions thereto to the extent required and within
such time period as required pursuant to the terms hereof.

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, Industrial
Designs, other industrial or Intellectual Property or rights therein or
applications therefor, whether under license or otherwise, programs, programming
materials, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, pension plan
refunds, pension plan refund claims, insurance premium rebates, tax refunds, and
tax refund claims, interests in a partnership or limited liability company which
do not constitute a security under Article 8 of the Code, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, Goods, Investment Property, Documents, Instruments,
Letter-of-Credit Rights, letters of credit, and oil, gas, or other minerals
before extraction.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Identified Collateral” means any issued and outstanding Equity Interests of any
Foreign Subsidiary (other than up to 65% of the issued and outstanding Equity
Interests of any First Tier Foreign Subsidiary) to the extent directly owned by
a Grantor.

“Industrial Designs” means (a) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “B”, (b) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (c) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof,
(d) the right to sue for past, present and future infringements thereof, and
(e) all of each Grantor’s rights corresponding thereto throughout the world;
provided, that, notwithstanding the foregoing, Industrial Designs shall exclude
the Excluded Property.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means all Patents, Trademarks and Copyrights and any
other intellectual property.

“Intercreditor Agreement” shall mean the Amended and Restated Intercreditor
Agreement, dated as of July 22, 2011, as amended, restated, supplemented,
renewed, extended, replaced, or otherwise modified from time to time, among the
Bank Group Representative, the Pension Fund Representative (as defined therein),
the Collateral Trustee and others.

 

5



--------------------------------------------------------------------------------

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, operations or condition, financial or otherwise of the Company
and the Subsidiaries taken as a whole, (ii) the ability of the Company to
perform any of its obligations under the Secured Instruments or (iii) the rights
of or benefits available to the Secured Parties under the Secured Instruments or
(b) a material impairment of a material portion of the Collateral or of any Lien
on any material portion of the Collateral in favor of or for the benefit of the
Collateral Trustee or the priority of such Liens.

“Notice of Acceleration” shall have the meaning given to that term in the
Collateral Trust Agreement.

“Other Collateral” means any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Fixtures, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Receivables,
Supporting Obligations and Trademarks, including, without limitation, all cash
on hand, letters of credit, Stock Rights or any other deposits (general or
special, time or demand, provisional or final) with any bank or other financial
institution, it being intended that the Other Collateral (and the Collateral)
include all real and personal property of the Grantors; provided, that,
notwithstanding the foregoing, Other Collateral shall exclude the Excluded
Property.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Pension Fund Documents” has the meaning given such term in the Intercreditor
Agreement.

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Collateral Trustee or to any
holder of Secured Obligations as security for any Secured Obligations, and all
rights to receive interest on said deposits; provided, that, notwithstanding the
foregoing, Pledged Deposits shall exclude the Excluded Property.

“Qualified Receivables Financing Assets” means all accounts receivable
(including, without limitation, all rights to payment created by or arising from
sales of goods, leases of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance) (whether now existing or
arising in the future) of the Company or any of its Subsidiaries which are
transferred and sold

 

6



--------------------------------------------------------------------------------

to a Receivables Subsidiary (as defined in the New Money Note Indenture) in
connection with a Qualified Receivables Financing (as defined in the New Money
Note Indenture). The ABL Receivables Assets securing the receivables facility
evidenced by the ABL Credit Agreement as in effect on the date hereof shall be
deemed to be Qualified Receivables Financing Assets.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

“Related Qualified Receivables Financing Assets” means any other assets that are
customarily transferred and sold in connection with asset securitization
transactions involving receivables similar to those described in the definition
of Qualified Receivables Financing Assets and any collections or proceeds of any
of the foregoing. The assets subject to the receivables facility evidenced by
the ABL Credit Agreement constitute Related Qualified Receivables Financing
Assets.

“Rolling Stock” means any railroad car, locomotive, stacktrain or other rolling
stock, or accessories used on such railroad cars, locomotives or other rolling
stock (including superstructures and racks); provided that, Rolling Stock shall
exclude Tractor Trailers.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Securities Account” has the meaning set forth in Article 8 of the UCC.

“Securities Account Control Agreement” means an agreement among any Grantor, a
securities intermediary with which any Grantor maintains a Securities Account,
the Collateral Trustee and the Bank Group Representative, if any, with respect
to collection and Control of all assets held in such Securities Account
maintained by such Grantor with such securities intermediary.

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which any Grantor now has or hereafter
acquires any right, issued by an issuer of such securities; provided, that,
notwithstanding the foregoing, Stock Rights shall exclude the Excluded Property.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Tractor Trailers” shall mean any vehicle, truck, tractor, trailer, tank trailer
or other trailer, or similar vehicle or trailer.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

7



--------------------------------------------------------------------------------

“Vehicle Title Custodial Agreement” has the meaning given such term in the
Indentures.

Unless the context otherwise requires (a) words in the singular include the
plural, and words in the plural include the singular, (b) “or” is not exclusive,
(c) “including” means including, without limitation, and (d) the words “herein,”
“hereof” and “hereunder” refer to this Security Agreement as a whole and not to
any particular article or section hereof. Any reference to any party to a
Secured Instrument shall include, to the extent permitted under the applicable
Secured Instrument, such party’s successors and assigns.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, collaterally assigns and grants to the Collateral
Trustee, on behalf of and for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to the Collateral to secure the prompt and
complete payment and performance when due of the Secured Obligations. For the
avoidance of doubt, the grant of a security interest herein shall not be deemed
to be an assignment of intellectual property rights owned by the Grantors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Initial Grantors represents and warrants to the Collateral Trustee,
and each Grantor that becomes a party to this Security Agreement pursuant to the
execution of a Security Agreement Supplement in substantially the form of Annex
I (a “Security Agreement Supplement”) represents and warrants (after giving
effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement and as
otherwise necessitated or required), that, with respect to such Grantor:

3.1. Title, Authorization, Validity and Enforceability. Such Grantor has good
and valid title to or rights in or the power to transfer the Collateral material
to its business with respect to which it has purported to grant a security
interest hereunder, free and clear of all Liens except for Liens permitted under
Section 4.1.6 hereof, and has the corporate or equivalent power and authority to
execute and deliver this Security Agreement, to perform its obligations
hereunder and to grant to the Collateral Trustee the security interest in such
Collateral pursuant hereto. The execution and delivery by such Grantor of this
Security Agreement and the performance of its obligations hereunder have been
duly authorized by proper corporate, partnership, limited partnership or limited
liability company proceedings, and this Security Agreement constitutes a legal,
valid and binding obligation of such Grantor and creates a security interest
which is enforceable against such Grantor in all of such Grantor’s Collateral,
in accordance with its terms except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
the enforcement of creditors’ rights generally and subject to general principles
of equity regardless of whether considered in a proceeding in equity or at law.
When appropriate financing statements designating such Grantor as “debtor”
therein and Collateral Trustee as “secured party” therein have been properly
completed and filed in the appropriate governmental offices designated for such
Grantor in Exhibit “E”, the Collateral Trustee will have a valid and perfected
second priority or third priority (only with respect to Collateral as to which
the Bank Group Representative has a second priority lien on such Collateral)
security interest in such Grantor’s Collateral in which a security interest may
be perfected by filing of a financing statement under the UCC, in each case
subject only to Liens permitted under Section 4.1.6 hereof.

 

8



--------------------------------------------------------------------------------

3.2. Conflicting Laws and Contracts. None of the execution and delivery by such
Grantor of this Security Agreement, the creation and perfection of the security
interest in such Grantor’s Collateral granted hereunder, nor the consummation of
the transactions herein contemplated, nor compliance with the provisions hereof
will (i) violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on such Grantor or any of its subsidiaries or
(ii) violate such Grantor’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) violate or constitute a default under the provisions of any
indenture, material instrument or material agreement to which such Grantor or
any of its subsidiaries is a party or is subject, or by which it, or its
property, is bound, or (iv) result in, or require, the creation or imposition of
any Lien in, of or on the property of such Grantor or a subsidiary thereof
pursuant to the terms of any such indenture, material instrument or material
agreement (other than any Lien of the Collateral Trustee on behalf of the
Secured Parties), except in the case of clause (i) at any time after the date
hereof, to the extent such violations could not reasonably be expected to have a
Material Adverse Effect. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by such
Grantor or any of its subsidiaries, is required to be obtained by it or any of
its subsidiaries in connection with the execution and delivery of this Security
Agreement or the performance by it of its obligations hereunder or the legality,
validity, binding effect or enforceability of this Security Agreement, except
(i) filings, recordings or registrations with the appropriate governmental
authorities required to perfect the security interests granted hereunder and
(ii) to the extent failure to do so could not reasonably be expected to have a
Material Adverse Effect.

3.3. Principal Location. As of the date such Person becomes a Grantor hereunder,
such Grantor’s mailing address and the location of its place of business (if it
has only one) or its chief executive office (if it has more than one place of
business), is disclosed in Exhibit “A”.

 

3.4. Property Locations and Real Property.

3.4.1 As of the date hereof (and upon the date of delivery by the Company of
each update of Exhibit “A” pursuant to the terms of this Security Agreement
including, without limitation, Section 4.14 hereof), the Inventory and Equipment
of each Grantor included in the Collateral (other than any such Collateral with
a net book value in an aggregate amount not to exceed $500,000 or any of same
which is in transit, subject to being repaired or in use in the ordinary course
of business) are located solely at (a) the locations owned by such Grantor
described in Part A of Exhibit “A”, (b) the locations leased by such Grantor as
lessee and designated in Part B of Exhibit “A”, or (c) in respect of such
Inventory, a public warehouse or otherwise held by a bailee or on consignment by
such Grantor as designated in Part C of Exhibit “A”, with respect to which such
Inventory such Grantor has delivered bailment agreements, warehouse receipts,
financing statements or other documents necessary to protect the Collateral
Trustee’s security interest in such Inventory.

3.4.2 As of the date hereof (and upon the date of delivery by the Company of
each update of Exhibit “A” pursuant to the terms of this Security Agreement
including, without limitation, Section 4.14 hereof), the Fixtures of each
Grantor included in the Collateral (other than any such Collateral with a net
book value in an aggregate amount not to exceed $500,000 or any of same
otherwise covered by other Secured Instruments) are located solely at (a) the
locations owned by such Grantor described in Part A of Exhibit “A” and (b) the
locations leased by such Grantor as lessee and designated in Part B of Exhibit
“A”.

 

9



--------------------------------------------------------------------------------

3.4.3 Part D of Exhibit A sets forth all real property owned or leased by
Grantors as of the date hereof. As of the date hereof, the applicable Grantor
has executed and delivered to the Collateral Trustee a Mortgage (as defined in
the Indentures) in form ready for recordation in the appropriate land records
with respect to each owned real property set forth in Part D of Exhibit A. With
respect to each Mortgage executed and delivered to the Collateral Trustee on or
before the date hereof, the applicable Grantor has also executed and delivered
(a) to the title insurance company issuing mortgagee policies with respect to
the Mortgages with respect to which surveys were prepared in 2009 affidavits
stating, if accurate, that there have been no changes made to such properties
that would affect the accuracy of such surveys; (b) to the Collateral Trustee
commitments (collectively, the “Commitments”) for the issuance of a standard
American Land Title Association mortgagee title insurance policy insuring the
priority of the liens created by the Mortgages to be recorded with respect to
each real property in an amount equal to the fair market value listed for such
real property on Part D of Exhibit “A” attached hereto (collectively, the “Real
Property”), subject only to those exceptions as are reasonably acceptable to the
Bank Group Representative, and with such endorsements as the Bank Group
Representative shall reasonably require taking into account that the Company
shall not be required to obtain new surveys or furnish zoning opinions to the
title insurance company, with it expressly understood and agreed that the
foregoing exceptions and endorsements shall be the same as those for the senior
priority Mortgages granted to the Bank Group Representative except to the extent
necessary to evidence the junior priority of the Mortgages; and (c) to the
Collateral Trustee an opinion of counsel reasonably acceptable to the Bank Group
Representative (and expected to be counsel to the Bank Group Representative),
such opinion to be substantially similar to the opinion delivered by such
counsel to the Bank Group Representative with respect to each such Mortgage
including, without limitation, enforceability thereof and perfection of the
Collateral Trustee’s Lien on the Real Property Collateral specified therein. It
shall be the responsibility of the Company to assure that the Mortgages of each
applicable Grantor with respect to its owned Real Property are recorded on the
date hereof in the appropriate land records as necessary to perfect the Lien
thereof, provided that if recordation on the date hereof is not possible with
respect to one or more Mortgages because of circumstances beyond the Company’s
reasonable control, so long as the Company is diligently and continuously taking
steps to cause such recordation to occur, the Company shall not be deemed in
default hereunder if such Mortgages are so recorded within forty-five (45) days
after the date hereof. The Company shall deliver to the Collateral Trustee the
original title insurance policies issued pursuant to and in accordance with the
Commitments not later than forty-five (45) days after the date hereof. The
Collateral Trustee shall have no obligation to record or monitor the recording
of any such Mortgages.

3.5. No Other Names; Etc. Within the five-year period ending as of the date such
Person becomes a Grantor hereunder, such Grantor has not conducted business
under any name, changed its jurisdiction of formation, merged with or into or
consolidated with any other Person, except as disclosed in Exhibit “A”. The name
in which such Grantor has executed this Security Agreement is the exact name as
it appears in such Grantor’s organizational documents, as amended, as filed with
such Grantor’s jurisdiction of organization as of the date such Person becomes a
Grantor hereunder.

3.6. [RESERVED]

 

10



--------------------------------------------------------------------------------

3.7. Accounts and Chattel Paper. The names of the obligors, amounts owing, due
dates and other information with respect to the Accounts and Chattel Paper owned
by such Grantor which are included in the Collateral are correctly stated in all
material respects in all applicable records of such Grantor relating thereto and
in all invoices and reports with respect thereto furnished to the Collateral
Trustee by such Grantor from time to time. As of the time when each such Account
or each item of such Chattel Paper arises, such Grantor shall be deemed to have
represented and warranted that such Account or Chattel Paper, as the case may
be, and all such records relating thereto, are genuine and in all material
respects what they purport to be.

3.8. Filing Requirements.

3.8.1 As of the date hereof (and upon the date of delivery by the Company of
each update of Exhibit “B” pursuant to the terms of this Security Agreement
including, without limitation, Section 4.14 hereof), none of the Equipment
(including, without limitation, all Tractor Trailers) owned by such Grantor,
which is included in the Collateral, is covered by any certificate of title,
except for the vehicles described in Part A of Exhibit “B” and none of the
Collateral owned by such Grantor is of a type for which security interests or
liens may be perfected by filing under any federal statute except for (a) the
aircraft/engines, ships, vessels, railcars and other similar equipment
(including, without limitation, all Rolling Stock) described in Part B of
Exhibit “B”, (b) Patents, Trademarks and Copyrights held by such Grantor which
are included in the Collateral and described in Part C of Exhibit “B” and
(c) the other property included in the Collateral which is described in Part D
of Exhibit “B”.

3.8.2 As of the date hereof (and upon the date of delivery by the Company of
each update of Exhibit “C” pursuant to the terms of this Security Agreement
including, without limitation, Section 4.14 hereof), the legal description,
county and street address of the property on which any Fixtures owned by such
Grantor, which are included in the Collateral and not otherwise covered by
another Secured Instrument, are located are set forth in Exhibit “C”, together
with the name and address of the record owner of each such property.

3.9. No Financing Statements; Security Agreements; Mortgages. No financing
statement, security agreement or mortgage describing all or any portion of the
Collateral which has not lapsed or been terminated naming such Grantor as debtor
has been filed or is of record in any jurisdiction except financing statements,
security agreements and mortgages (a) naming the Collateral Trustee on behalf of
the Secured Parties as the secured party or (b) in respect of Liens specifically
permitted by the respective Indentures; provided, that, nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Collateral Trustee under the Secured Instruments to any Liens otherwise
specifically permitted under the respective Indentures.

3.10. Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. As of the date such Person becomes a Grantor
hereunder, such Grantor’s federal employer identification number is, and if such
Grantor is a registered organization, such Grantor’s State of organization, type
of organization and State of organization identification number are listed in
Exhibit “G”.

3.11. Pledged Securities, Instruments and Other Investment Property;
Subsidiaries. Exhibit “D” that initially is delivered in connection with the
original execution and delivery of this Security Agreement (as well as each
update of Exhibit “D” pursuant to the terms of this Security Agreement
including, without limitation, Section 4.14 hereof) sets forth a complete and
accurate list of the Instruments, Securities and other Investment Property
constituting Collateral which were delivered to the

 

11



--------------------------------------------------------------------------------

Collateral Trustee, or its agent for perfection pursuant to Section 8.21.2
hereof and a list of all of the Company’s Subsidiaries, the jurisdiction of
organization or incorporation of each such Subsidiary and the holders of all
Equity Interests of each such Subsidiary, as of the date hereof. Each Grantor is
the direct and beneficial owner of each Instrument, Security and other type of
Investment Property listed in Exhibit “D” as being owned by it, free and clear
of any Liens, except for the security interest granted to the Collateral Trustee
hereunder or as specifically permitted by the respective Indentures. Each
Grantor further represents and warrants that (a) all such Instruments,
Securities or other types of Investment Property owned by it which are shares of
stock in a corporation or ownership interests in a partnership or limited
liability company and which are included in the Collateral have been (to the
extent such concepts are relevant with respect to such Instrument, Security or
other type of Investment Property) duly authorized and validly issued, are fully
paid and, to the extent applicable, non-assessable and constitute, as of the
date hereof, the percentage of the issued and outstanding shares of stock (or
other Equity Interests) of the respective issuers thereof indicated in Exhibit
“D” hereto and (b) with respect to any certificates delivered to the Collateral
Trustee representing an ownership interest in a partnership or limited liability
company, such certificates are Securities as defined in Article 8 of the UCC of
the applicable jurisdiction as a result of actions by the issuer or otherwise,
or, if such certificates are not Securities, such Grantor has so informed the
Collateral Trustee so that the Collateral Trustee may (but has no obligation to)
take steps to perfect its security interest therein as a General Intangible and
(iii) to the extent requested by the Collateral Trustee, all such Instruments,
Securities or other types of Investment Property owned by it which are shares of
stock in a corporation or ownership interests in a partnership or limited
liability company and which are included in the Collateral held by a securities
intermediary is covered by a Securities Account Control Agreement pursuant to
which the Collateral Trustee has Control.

3.12. Intellectual Property. As of the date hereof (and upon the date of
delivery by the Company of each update of Exhibit “B” pursuant to the terms of
this Security Agreement including, without limitation, Section 4.14 hereof):

3.12.1 Part C of Exhibit “B” contains a complete and accurate listing of all
Intellectual Property for which a registration has issued to, an application for
registration has been filed by, a patent has issued to, or an application for
patent has been filed by, such Grantor and which are included in the Collateral,
including to the extent applicable, but not limited to the following: (a) state,
U.S. and foreign trademark registrations and applications for trademark
registration owned by such Grantor, (b) U.S. and foreign patents and patents
applications, together with all reissuances, continuations, continuations in
part, revisions, extensions, and reexaminations thereof owned by such Grantor,
(c) U.S. and foreign copyright registrations and applications for registration
made by such Grantor, (d) foreign industrial design registrations and industrial
design applications owned by such Grantor, (e) domain names owned by such
Grantor, (f) proprietary computer software of such Grantor, (g) all forms of
Intellectual Property described in clauses (a)-(c) above, to the extent (i) such
Grantor has actual knowledge of information and other relevant facts necessary
to make a determination of whether such Intellectual Property is of a form
described by any of such clauses and (ii) such Grantor is not restricted in
disclosing such information, that are owned by a third party and licensed to a
Grantor, and (i) the name of any Person who has been granted rights in respect
thereof outside of the ordinary course of business to any of the Intellectual
Property referred to in clauses (a)-(g) above, to the extent that the disclosure
of such name is not restricted. All of such U.S. registrations, applications for
registration or applications for issuance of the Intellectual Property of a
Grantor are valid and subsisting, in good standing and are recorded or are in
the process of being recorded in the name of the applicable Grantor to the
extent material to the business of such Grantor.

 

12



--------------------------------------------------------------------------------

3.12.2 Intellectual Property owned by such Grantor and included in the
Collateral is valid, subsisting, unexpired (where registered) and enforceable
and has not been abandoned or adjudged invalid or unenforceable, in whole or in
part, except as could not be reasonably expected to result in a Material Adverse
Effect.

3.12.3 Except as otherwise permitted by the Bank Group Documents, no Person
other than such Grantor has any right or interest of any kind or nature in or to
the Intellectual Property owned by such Grantor and included in the Collateral,
including any right to sell, license, lease, transfer, distribute, use or
otherwise exploit such Intellectual Property or any portion thereof outside of
the ordinary course of the respective Grantor’s business. Such Grantor has good
and indefeasible title to, and the valid and enforceable power and right to
sell, license, transfer, distribute, use and otherwise exploit, Intellectual
Property owned by such Grantor and included in the Collateral, except where such
failure could not reasonably be expected to have a Material Adverse Effect.

3.12.4 Such Grantor has taken or caused to be taken steps so that none of the
Intellectual Property owned by such Grantor and included in the Collateral, the
value of which to such Grantor is contingent upon maintenance of the
confidentiality thereof, has been disclosed by such Grantor to any Person other
than employees, contractors, customers, representatives and agents of the
Grantors who are parties to customary confidentiality and nondisclosure
agreements with such Grantor, except where such disclosures, individually or in
the aggregate, could not be reasonably expected to result in a Material Adverse
Effect.

3.12.5 To such Grantor’s knowledge, no Person has violated, infringed upon or
breached, or is currently violating, infringing upon or breaching, any of the
rights of such Grantor to the Intellectual Property owned by such Grantor and
included in the Collateral or has breached or is breaching any duty or
obligation owed to such Grantor in respect of such Intellectual Property, except
where those breaches, individually or in the aggregate, could not be reasonably
expected to result in a Material Adverse Effect.

3.12.6 No settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by such Grantor or to which such Grantor is
bound that adversely affects its rights to own or use any Intellectual Property
owned by such Grantor and included in the Collateral, except as could not be
reasonably expected to result in a Material Adverse Effect, in each case
individually or in the aggregate.

3.12.7 Such Grantor has not received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any Intellectual
Property owned by such Grantor and included in the Collateral, except where
those challenges could not reasonably be expected to result in a Material
Adverse Effect, and to such Grantor’s knowledge as of the date of delivery of
Part C of Exhibit “B” or the date thereafter that such Person becomes a Grantor
hereunder, whichever shall later occur, there are no facts upon which such a
challenge could be made.

3.12.8 Such Grantor owns directly or is entitled to use, by license or
otherwise, all Intellectual Property necessary for the conduct of such Grantor’s
business, and the consummation of the transactions contemplated by this Security
Agreement will not result in the termination or material impairment of any such
Intellectual Property owned by such Grantor and included in the Collateral.

 

13



--------------------------------------------------------------------------------

3.12.9 Such Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of its Inventory and in the provision of services
rendered by it under or in connection with all Trademarks owned by such Grantor
and included in the Collateral and has taken all commercially reasonable action
necessary to insure that all licensees of the Trademarks owned by such Grantor
and included in the Collateral or licensed by such Grantor use such adequate
standards of quality, except where the failure to use adequate standards of
quality could not reasonably be expected to result in a Material Adverse Effect.

3.12.10 The consummation of the transactions contemplated by the Secured
Instruments will not result in the termination or impairment of any of the
Intellectual Property, in any material respect.

3.13. Commercial Tort Claims. As of the date hereof (and upon the date of
delivery by the Company of each update of Exhibit “F” pursuant to the terms of
this Security Agreement including, without limitation, Section 4.14 hereof),
except as set forth in Exhibit “F”, such Grantor owns no Commercial Tort Claims
of a value greater than $1,000,000 which have arisen in the course of such
Grantor’s business.

3.14. Deposit Accounts and Securities Accounts. As of the date hereof, (and upon
the date of delivery of each update of Exhibit H pursuant to the terms of this
Security Agreement including, without limitation, Section 4.14 hereof), all of
such Grantor’s Deposit Accounts and Securities Accounts and the respective
approximate account balances are listed on Exhibit “H”.

3.15. Recourse. This Security Agreement is made with full recourse to each
Grantor and pursuant to and upon all the representations, warranties, covenants
and agreements on the part of such Grantor contained herein and in the other
Secured Instruments.

3.16. Rolling Stock. As of the date hereof, neither the Company nor any
Subsidiary owns any Rolling Stock.

ARTICLE IV

COVENANTS

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated in whole or in part as to any Grantor, each of the
Initial Grantors agrees, and from and after the effective date of any Security
Agreement Supplement applicable to any Grantor (and after giving effect to
supplements to each of the Exhibits hereto with respect to such subsequent
Grantor as attached to such Security Agreement Supplement or otherwise hereto),
each such subsequent Grantor agrees, with respect to itself:

4.1. General.

4.1.1 Inspection. Such Grantor will permit the Collateral Trustee, by its
representatives and agents, upon reasonable prior notice, (i) to inspect the
Collateral, (ii) to examine and make copies of the records of such Grantor
relating to the Collateral and (iii) to discuss the Collateral and the related
records of such Grantor with, and to be advised as to the same by, such
Grantor’s officers and employees (and, in the case of any Receivable included in
the Collateral and upon prior notice to the Company, with any Person which is or
may be obligated thereon), all at such reasonable times and as often as
reasonably requested; and, all such examinations and inspections, other than the
first such

 

14



--------------------------------------------------------------------------------

examination or inspection occurring during any calendar year or any examination
or inspection occurring during the continuance of an Event of Default, shall be
at the Secured Parties (other than the Collateral Trustee and the Primary Holder
Representatives) direction and expense, and all other such examinations and
expenses shall be at such Grantor’s expense; provided, however, such permission
shall be subject to confidentiality restrictions imposed on such Grantor by
Persons other than Grantor or its Affiliates and safety requirements and
restrictions attendant to the respective Collateral.

4.1.2 Taxes. Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor that,
if not paid, could result in a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Grantor
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

4.1.3 Records and Reports. Each Grantor shall keep and maintain complete,
accurate and proper books and records in all material respects with respect to
the Collateral owned by such Grantor, and furnish to the Collateral Trustee,
with sufficient copies for each of the Secured Parties, such reports relating to
the Collateral as the Collateral Trustee shall from time to time reasonably
request.

4.1.4 Financing Statements and Other Actions; Defense of Title. Each Grantor
hereby authorizes the Collateral Trustee to file, and if requested such Grantor
will execute and deliver to the Collateral Trustee, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may be required and from time to time reasonably be
requested by the Collateral Trustee in order to maintain a second priority or
third priority (only with respect to Collateral as to which the Bank Group
Representative has a second priority Lien on such Collateral), perfected
security interest in and, if applicable, Control of, the Collateral owned by
such Grantor, subject to Liens specifically permitted under the respective
Indentures, provided, that, nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Collateral Trustee under the
Secured Instruments to any Liens otherwise specifically permitted under the
respective Indentures. Such financing statements may describe the Collateral in
the same manner as described herein or may contain an indication or description
of collateral that describes such property in any other manner as necessary to
ensure the perfection of the security interest in the Collateral granted to the
Collateral Trustee herein, including, without limitation, describing such
property as “all assets” or “all personal property and other assets, whether now
owned or existing or hereafter acquired or arising, together with all products
and proceeds thereof, substitutions and replacements therefor, and additions and
accessions thereto.”

Within six months after the date hereof, all filings, registrations and
recordings necessary or appropriate to perfect the security interest granted to
the Collateral Trustee in the Tractor Trailers listed in Part A of Exhibit “B”
and initially covered by this Security Agreement shall be made by the Grantors
in order to perfect such security interests under applicable law; provided that
the Company shall have an additional thirty days to perfect the security
interest in any Tractor Trailers with a net book value in an aggregate amount
not to exceed $500,000. The Collateral Trustee shall have no obligation to make
or monitor any such filings, registrations or recordings. Each Grantor

 

15



--------------------------------------------------------------------------------

agrees to promptly execute all documentation reasonably required to effect the
foregoing and all future recordations relating to the perfection of security
interests in Tractor Trailers now owned or hereafter acquired and to cause the
filing of relevant certificates of title with the appropriate state governmental
agency Each Grantor will, at its own expense, promptly make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Trustee (or, to the extent
required by the Vehicle Title Custodial Agreement, the custodial administrator
thereunder) from time to time upon its request such lists, descriptions and
designations of its then owned Tractor Trailers (including certificate of title
numbers and jurisdictions of registration of each such Tractor Trailer),
documents of title, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments and take such further steps and actions relating
to such Tractor Trailers and other property or rights covered by the security
interest hereby granted necessary to perfect, preserve or protect its security
interest in such Tractor Trailers and other property or rights.

Each Grantor will take any and all actions necessary to defend, in all material
respects, title to the Collateral owned by such Grantor against all Persons and
to defend the security interest of the Collateral Trustee in such Collateral and
the priority thereof against any Lien not expressly permitted hereunder.

4.1.5 Disposition of Collateral. No Grantor will make an Asset Sale (as defined
in the New Money Note Indenture), with respect to Collateral owned by such
Grantor except (a) Asset Sales specifically permitted (or not prohibited)
pursuant to the respective Indentures, (b) subject to the terms, conditions and
provisions of the Intercreditor Agreement, until such time following the
occurrence of an Event of Default as such Grantor receives a written notice from
the Collateral Trustee instructing such Grantor to cease such transactions, and
so long thereafter as such Event of Default shall remain uncured or unwaived,
sales or leases of Inventory or Equipment, which are included in the Collateral,
in the ordinary course of business, and (c) subject to the terms, conditions and
provisions of the Intercreditor Agreement, until such time as such Grantor
receives a notice from the Collateral Trustee pursuant to Article VII, and so
long thereafter as such notice shall remain in effect, proceeds of Inventory and
Accounts, which are included in the Collateral, collected in the ordinary course
of business other than payment of its obligations in the ordinary course of its
business.

4.1.6 Liens. No Grantor will create, incur, or permit to exist any Lien on the
Collateral owned by such Grantor except Permitted Liens (as defined under the
respective Indentures), provided, that, nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Collateral
Trustee under the Secured Instruments to any Liens otherwise specifically
permitted under the respective Indentures.

4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Such Grantor will:

(i) except as permitted by Section 4.07 and Article V of the respective
Indentures, preserve its existence and corporate structure as in effect on the
date hereof;

(ii) not change its jurisdiction of organization;

 

16



--------------------------------------------------------------------------------

(iii) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified in Exhibit “A”; and

(iv) not (a) have any Inventory or Equipment or proceeds or products thereof
(other than any such Collateral with a net book value in an aggregate amount not
to exceed $500,000 or any of the same disposed of as permitted by Section 4.1.5)
at a location other than a location specified in Exhibit “A” (as Exhibit A may
be updated from time to time), except as any of same may be in transit, subject
to being repaired or in use in the ordinary course of business, (b) have any
Fixtures or proceeds or products thereof (other than any immaterial quantity or
value thereof or any of same otherwise covered by other Secured Instruments) at
a location other than a location specified in Exhibit “A”, (c) change its name
or taxpayer identification number or (d) change its mailing address,

unless, in each such case, such Grantor shall have given the Collateral Trustee
not less than ten (10) days’ prior written notice of such event or occurrence
and such Grantor shall have either (x) certified in writing to the Collateral
Trustee, upon which certification the Collateral Trustee shall be entitled to
conclusively rely without independent investigation, that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Collateral Trustee’s security interest in the Collateral, or (y) taken such
steps as are necessary to properly maintain the validity, perfection and
priority of the Collateral Trustee’s security interest in the Collateral owned
by such Grantor.

4.1.8 Other Financing Statements. No Grantor will permit to exist or authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by such Grantor, except any financing statement
authorized or permitted under Section 4.1.4 hereof and any financing statement
filed to perfect a Lien specifically permitted under the respective Indentures;
provided, that, nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Collateral Trustee under the Secured
Instruments to any Liens otherwise specifically permitted under the respective
Indentures.

4.1.9 Restriction Regarding Tractor Trailers. After the date hereof, no Grantor
shall title any Tractor Trailers in the States of Minnesota, Utah, Oklahoma,
Nevada, Hawaii or Alaska; provided, however, that the applicable Grantor(s)
shall not be subject to the restriction in this Section 4.1.9 as to one or more
of the foregoing States provided that all Vehicle Collateral (as defined in the
Security and Collateral Agency Agreement) with respect to such State or States
shall become “Vehicle Collateral” subject to the Security and Collateral Agency
Agreement and the security interest granted in such additional Vehicle
Collateral under such Security and Collateral Agency Agreement shall be a first
priority perfected security interest and; provided further, that the applicable
Grantors shall execute and deliver such amendments, supplements, agreements and
other documents, file such financing statements and take such other action as
shall be required under both the applicable Convertible Note Documents and the
Bank Group Documents to effect the foregoing.

4.2. Receivables.

4.2.1 Certain Agreements on Receivables. Until such time following the
occurrence of an Event of Default and so long thereafter that such Event of
Default

 

17



--------------------------------------------------------------------------------

remains uncured or unwaived, no Grantor will make or agree to make any discount,
credit, rebate or other reduction in the original amount owing on a Receivable
included in the Collateral or accept in satisfaction of a Receivable included in
the Collateral less than the original amount thereof, other than in accordance
or consistent with the existing customer agreements entered into in the ordinary
course of business and consistent with past business practice of such Grantor.
Until such time following the occurrence and continuation of an Event of
Default, such Grantor may reduce or otherwise adjust the amount of Accounts
arising from the sale of Inventory included in the Collateral or the rendering
of services in accordance with its present policies and in the ordinary course
of business and as otherwise not prohibited under the Bank Group Documents or
the Indentures.

4.2.2 Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
included in the Collateral which are owned by such Grantor.

4.2.3 Delivery of Invoices. Such Grantor will deliver to the Collateral Trustee
promptly following receipt of its request while a Notice of Acceleration is in
effect, duplicate invoices with respect to each Account included in the
Collateral which is owned by such Grantor bearing such language of collateral
assignment as the Collateral Trustee shall reasonably specify, which language
shall be effective only when a Notice of Acceleration is in effect.

4.2.4 Disclosure of Counterclaims on Receivables. If (a) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable included in the Collateral which is owned by such Grantor is made
other than in the ordinary course of business of such Grantor or (b) if, to the
knowledge of such Grantor, any dispute, setoff, claim, counterclaim or defense
exists or has been asserted or threatened with respect to such Receivable, and
in either case, the amount of such Receivable exceeds $500,000, then such
Grantor will disclose such fact to the Collateral Trustee in writing during
inspection by the Collateral Trustee of any record of such Grantor relating to
such Receivable and, without duplication, in connection with any invoice or
report furnished by such Grantor to the Collateral Trustee relating to such
Receivable.

4.3. Maintenance of Equipment. Such Grantor will do all things necessary to
maintain, preserve, protect and keep the Equipment included in the Collateral
which is owned by such Grantor in good repair, working order and saleable
condition (ordinary wear and tear, casualty and condemnation excepted) and make
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

4.4. Instruments, Securities, Chattel Paper, Documents and Pledged Deposits.
Such Grantor will: (i) deliver to the Collateral Trustee (or, if applicable, its
agent for perfection pursuant to Section 8.21.2 hereof) immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities (to the extent certificated) and Instruments constituting Collateral
(if any then exist), (ii) hold in trust for the Collateral Trustee upon receipt
and immediately thereafter deliver to the Collateral Trustee (or, if applicable,
its agent for perfection pursuant to Section 8.21.2 hereof) any Chattel Paper,
Securities and Instruments constituting Collateral, (iii) promptly upon the
designation of any Pledged Deposits (as set forth in the definition thereof),
deliver to the Collateral Trustee (or, if applicable, its agent for perfection
pursuant to Section 8.21.2 hereof) such Pledged Deposits which are evidenced by

 

18



--------------------------------------------------------------------------------

certificates included in the Collateral endorsed in blank, marked with such
legends and collaterally assigned as the Collateral Trustee (or, if applicable,
its agent for perfection pursuant to Section 8.21.2 hereof) shall reasonably
specify, and (iv) upon the Collateral Trustee’s request, after the occurrence
and during the continuance of an Event of Default, deliver to the Collateral
Trustee or, if applicable, its agent for perfection (and thereafter hold in
trust for the Collateral Trustee upon receipt and immediately deliver to the
Collateral Trustee or, if applicable, its agent for perfection) any Document
evidencing or constituting Collateral.

4.5. Uncertificated Securities, Certain Other Investment Property and Securities
Accounts. Such Grantor will permit the Collateral Trustee from time to time to
cause the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Collateral Trustee granted pursuant to this
Security Agreement. On the date hereof, each Grantor shall execute and deliver a
Securities Account Control Agreement for each Securities Account listed on
Exhibit H (other than any Securities Account with a balance not exceeding
$20,000 but subject to the cap on aggregate balances set forth in Section 4.7
hereof). Subject to the exception set forth in the preceding sentence and the
cap in Section 4.7, all Securities Accounts of any Grantor established and
maintained with a securities intermediary will be subject to a Securities
Account Control Agreement with the Collateral Trustee in order to establish
Control of such Securities Account.

4.6. Stock and Other Ownership Interests.

4.6.1 Changes in Capital Structure of Issuers. No Grantor will (a) except as
permitted in the Indentures, permit or suffer any issuer of privately held
corporate securities or other ownership interests in a corporation, partnership,
joint venture or limited liability company which in each case is included in the
Collateral and owned by such Grantor to dissolve, liquidate, retire any of its
capital stock or other Instruments or Securities included in the Collateral and
evidencing ownership, reduce its capital or merge or consolidate with any other
entity, or (b) vote any of such Instruments, Securities or other Investment
Property included in the Collateral in favor of any of the foregoing.

4.6.2 Registration of Pledged Securities and other Investment Property. Such
Grantor will permit any registrable Investment Property that is included in the
Collateral and owned by such Grantor to be registered in the name of the
Collateral Trustee or its nominee (or, if applicable, its agent for perfection
pursuant to Section 8.21.2 hereof) at any time when a Notice of Acceleration is
in effect without any further consent of such Grantor.

4.6.3 Exercise of Rights in Pledged Securities and other Investment Property.
Such Grantor will permit the Collateral Trustee or its nominee (or, if
applicable, its agent for perfection pursuant to Section 8.21.2 hereof) at any
time when a Notice of Acceleration is in effect, with prior notice to such
Grantor, to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to Investment Property that is included in the
Collateral and owned by such Grantor or any part thereof, and to receive all
dividends and interest in respect of such Collateral.

4.7. Deposit Accounts. Other than cash and Cash Equivalents held in Deposit
Accounts constituting Excluded Property or any Deposit Account or Securities
Account with a balance not exceeding $20,000 (provided that the aggregate
balances in all such Deposit Accounts and Securities Accounts shall not at any
time exceed $600,000 except as permitted in the next succeeding sentence), the

 

19



--------------------------------------------------------------------------------

Company and other Grantors shall hold all cash and Cash Equivalents in Deposit
Accounts subject to Deposit Account Control Agreements or in Securities Accounts
subject to Securities Account Control Agreements. Within 30 days after the date
hereof, the applicable Grantors shall cause all Deposit Accounts with Wells
Fargo Bank, National Association and The Royal Bank of Canada representing
aggregate balances in excess of the $600,000 cap referred to above to be subject
to Deposit Account Control Agreements or closed, such 30-day period to be
subject to a reasonable extension within the discretion of the Bank Group
Representative. Before opening or replacing any Deposit Account (other than
Excluded Property as otherwise permitted in this Section 4.7), each Grantor
shall cause the applicable bank or financial institution to enter into a Deposit
Account Control Agreement with the Collateral Trustee in order to establish
Control of such Deposit Account. Such Grantor will promptly (or within any
extended time period as may be permitted pursuant to the comparable Bank Group
Document) cause each bank or other financial institution in which it maintains
other deposits (general or special, time or demand, provisional or final) to be
notified of the security interest granted to the Collateral Trustee hereunder
and cause each such bank or other financial institution to acknowledge such
notification in writing and upon the Collateral Trustee’s written request after
the occurrence and during the continuance of an Event of Default, deliver to
each such bank or other financial institution a letter, in form and substance
acceptable to the Collateral Trustee, transferring dominion and control over
each such other deposit to the Collateral Trustee (or, if applicable, its agent
for perfection pursuant to Section 8.21.2 hereof) until such time as such Event
of Default no longer exists. Notwithstanding the foregoing, the provisions of
this Section 4.7 shall not apply to any Deposit Account, other deposit or any
other property that constitutes “Excluded Property”, including, without
limitation, the deposit accounts referred to in clause (c) of such definition.

4.8. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit and pursuant to the provisions of the Bank Group Documents such
Grantor is required to assign payments thereunder to the Bank Group
Representative, then such Grantor shall promptly notify the Collateral Trustee
thereof that such Grantor has become a beneficiary of such letter of credit and
enter into a tri-party agreement with the Collateral Trustee (or its agent or
designee) and the issuer and/or confirmation bank with respect to
Letter-of-Credit Rights (as that term is defined in the UCC) assigning such
Letter-of-Credit Rights to the Collateral Trustee (or its agent or designee).

4.9. Federal, State or Municipal Claims. Such Grantor will notify the Collateral
Trustee in writing no later than the date it is required to notify the Bank
Group Representative pursuant to the provisions of the Bank Group Documents (as
such date may be extended in accordance with the terms thereof), of any
Collateral owned by such Grantor which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

4.10. Intellectual Property.

4.10.1 If any Grantor obtains rights to, including, but not limited to filing
and acceptance of a statement of use or an amendment to allege use with the U.S.
Patent and Trademark Office, or applies for or seeks registration of, any new
patentable invention, Trademark or Copyright in addition to the Patents,
Trademarks and Copyrights described in Part C of Exhibit “B”, which is not
Excluded Property, then such Grantor shall give the Collateral Trustee notice
thereof in writing no later than the date it is required to notify the Bank
Group Representative pursuant to the provisions of the Bank Group Documents (as
such date may be extended in accordance with the terms thereof). Such Grantor
agrees promptly to execute and deliver to the Collateral Trustee any supplement
to this Security Agreement or any other document reasonably necessary to
evidence such security interest in a form appropriate for recording in the
applicable federal office. Such Grantor also hereby authorizes the Collateral
Trustee to modify (but the Collateral

 

20



--------------------------------------------------------------------------------

Trustee shall have no obligation to modify) this Security Agreement unilaterally
(i) by amending Part C of Exhibit “B” to include any future Patents, Trademarks
and/or Copyrights of which the Collateral Trustee receives notification from
such Grantor pursuant to this Section 4.10.1 and (ii) by recording, in addition
to and not in substitution for this Security Agreement, a duplicate original of
this Security Agreement containing in Part C of Exhibit “B” a description of
such future Patents, Trademarks and/or Copyrights.

4.10.2 As of the date hereof, this Security Agreement is in a form sufficient to
create a valid and continuing Lien on each Grantor’s Copyrights, Intellectual
Property Licenses, Patents, Trademarks and Industrial Designs that are included
in the Collateral described in Part C of Exhibit “B”, and, based thereon, upon
timely filing of this Security Agreement (or a short-form supplemental document
confirming the grant of a security interest in (and providing a detailed
schedule of) the relevant Patents, Trademarks or Copyrights, as applicable) with
the United States Copyright Office and or the United States Patent and Trademark
Office, as applicable, and the filing of appropriate financing statements in the
jurisdictions listed in Exhibit “E” hereto, all action necessary to protect and
perfect the security interest in, to and on such Patents, Trademarks, Copyrights
or Industrial Designs of each Grantor has been taken and such perfected security
interest is enforceable as such as against any and all creditors of and
purchasers from any Grantor.

4.11. Pledged Securities and Other Investment Property. If any Grantor obtains
any Instruments, Securities or other Investment Property, which in each case is
not Excluded Property, then such Grantor shall give the Collateral Trustee
notice thereof in writing no later than the date it is required to notify the
Bank Group Representative pursuant to the provisions of the Bank Group Documents
(as such date may be extended in accordance with the terms thereof). Such
Grantor agrees promptly to execute and deliver to the Collateral Trustee a
supplement to this Security Agreement or any other applicable Trust Security
Document to evidence such security interest. Such Grantor also hereby authorizes
the Collateral Trustee to modify (but the Collateral Trustee shall have no
obligation to modify) this Security Agreement unilaterally by amending Exhibit
“D” to include any future Instruments, Securities or other Investment Property
of which the Collateral Trustee receives notification from such Grantor pursuant
to this Section 4.11.

4.12. Commercial Tort Claims. If any Grantor identifies the existence of a
commercial tort claim belonging to such Grantor that has arisen in the course of
such Grantor’s business in addition to the commercial tort claims described in
Exhibit “F”, which, in each case is neither Excluded Property nor of a value
less than $1,000,000, then such Grantor shall give the Collateral Trustee notice
thereof in writing no later than the date it is required to notify the Bank
Group Representative pursuant to the provisions of the Bank Group Documents (as
such date may be extended in accordance with the terms thereof). Each Grantor
agrees promptly upon request by the Collateral Trustee to execute and deliver to
the Collateral Trustee any supplement to this Security Agreement or any other
document reasonably requested by the Collateral Trustee to evidence the grant of
a security interest in such commercial tort claim in favor of the Collateral
Trustee .

4.13. Certain Foreign Pledges. No Grantor shall pledge any equity interests of
Roadway Express, S.A. de C.V. for so long as Roadway Express, S.A. de C.V. is a
First-Tier Foreign Subsidiary to any party other than to the Bank Group
Representative and the Collateral Trustee pursuant to this Security Agreement
(or another Secured Instrument). If at any time after the date hereof Roadway
Express, S.A. de C.V. has assets in excess of $500,000 the relevant Grantor(s)
shall take all necessary action to pledge the equity interests in such entity
which are owned by such Grantor(s) in accordance with the terms hereof.

 

21



--------------------------------------------------------------------------------

4.14. Updating of Exhibits to Security Agreement.

4.14.1 The Company will provide to the Collateral Trustee, on the 45th day (or
the next succeeding Business Day if such day is not a Business Day) following
the end of each of the Company’s second and fourth fiscal quarters of the
Company’s fiscal year, updated versions of Exhibits “A”, “B”, “C”, “D”, “F”, “G”
and “H”.

4.14.2 In all cases set forth in this Section, if there have been no changes to
any such Exhibits since the previous updating thereof required hereby, the
Company shall indicate that there has been “no change” to the applicable
Exhibit(s).

4.15. Notices. Company shall deliver to the Collateral Trustee promptly, (and in
any event within 10 Business Days) after an Officer becomes aware of the
occurrence thereof, written notice of any event of default or any event which
with the giving of notice or lapse of time, or both, would become an event of
default under the Bank Group Documents, the Pension Fund Documents or the ABL
Documents (as defined in the Indentures).

4.16. Pledges; Collateral; Further Assurances.

4.16.1 Each Grantor will, at its own expense and subject to the provisions of
the Intercreditor Agreement, promptly make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Trustee from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments and take such further steps relating to its
Receivables, Equipment, Contracts, Instruments, Deposit Accounts, Investment
Property, Chattel Paper, and other property or rights covered by the security
interest hereby granted, as may be required and as the Collateral Trustee may
reasonably request to perfect, preserve and protect its security interest in the
Collateral. Each Grantor acknowledges and agrees that it has the duty to perfect
and maintain the perfection of the security interest in the Collateral granted
by it hereby and that the Collateral Trustee has no such duty.

4.16.2 The Company shall cause, and shall cause each of its Subsidiaries to
cause, all of its respective property (other than Excluded Property) to be
subject at all times to a valid and perfected second priority or third priority
(only with respect to property as to which the Bank Group Representative has a
second priority Lien on such property) Lien in favor of the Collateral Trustee
for the benefit of the Secured Parties, subject in each case to Liens
specifically permitted by the respective Indentures; provided, however, that,
notwithstanding anything to the contrary in this Agreement or any other New
Money Note Document or Restructuring Note Document to the contrary, to the
extent the Bank Group Representative determines pursuant to, and in accordance
with the terms of, Section 5.10 (or any substantially comparable successor
provision) of the Bank Group Agreement (as defined in the Intercreditor
Agreement) not to require that certain property be subject to a first priority
or second priority, as applicable, perfected Lien in favor of the Bank Group
Representative for the benefit of the secured parties under the Bank Group
Documents, then such property shall not be required to be subject to a second or
third priority, as applicable, perfected Lien in favor of the Collateral Trustee
for the benefit of the Secured Parties. Each Subsidiary, which after the date
hereof is required to cause all or any portion of its property to become subject
to a valid and perfected Lien in favor of the Collateral Trustee in accordance
with this Section 4.16.2, shall within 45 days of such date execute and deliver
to the Collateral Trustee such Secured Instruments or supplements or joinders
thereto as are necessary for

 

22



--------------------------------------------------------------------------------

such Subsidiary to become a Grantor or mortgagor hereunder or under other
applicable Secured Instruments and take all further actions so that the Liens on
the property and assets of such Subsidiary are perfected and have priority over
other Liens to the extent required by, and in accordance with the applicable
terms and provisions of the Secured Instruments.

ARTICLE V

EVENTS OF DEFAULT AND CERTAIN REMEDIAL PROVISIONS

5.1. Defaults and Events of Default. (a) The occurrence of a “Default” under any
Indenture shall constitute a Default under this Security Agreement. (b) The
occurrence of an “Event of Default” under any Indenture shall constitute an
Event of Default under this Security Agreement.

5.2. Acceleration and Remedies. When a Notice of Acceleration is in effect, the
Collateral Trustee may, on behalf of the Secured Parties and subject to the
provisions of the Intercreditor Agreement, exercise any or all of the following
rights and remedies:

5.2.1 Those rights and remedies provided in this Security Agreement, any
Indenture, any other Secured Instrument and in any other agreement or instrument
securing, evidencing or relating to the Secured Obligations; provided, that,
this Section 5.2.1 shall not be understood to limit any rights or remedies
available to the Collateral Trustee when a Notice of Acceleration is not in
effect.

5.2.2 Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law when a debtor is in default under a security agreement.

5.2.3 Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery without
assumption of any credit risk, and, in each case, upon such other commercially
reasonable terms.

The Collateral Trustee, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, and such compliance will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

5.3. Grantors’ Obligations. Upon the request of the Collateral Trustee when a
Notice of Acceleration is in effect, each Grantor will, subject to the
provisions of the Intercreditor Agreement:

5.3.1 Assembly of Collateral. Assemble and make available to the Collateral
Trustee the Collateral and all records relating thereto at any place or places
reasonably specified by the Collateral Trustee.

5.3.2 Secured Party Access. Permit the Collateral Trustee, by the Collateral
Trustee’s representatives and agents, to enter any premises where all or any
part of the Collateral, or the books and records relating thereto, or both, are
located, to take possession of all or any part of the Collateral and to remove
all or any part of the Collateral.

 

23



--------------------------------------------------------------------------------

5.4. License. The Collateral Trustee is hereby granted a license or other right
to use, when a Notice of Acceleration is in effect, without charge, each
Grantor’s labels, patents, copyrights, rights of use of any name, trade secrets,
trade names, trademarks, service marks, customer lists and advertising matter,
or any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral, and,
when a Notice of Acceleration is in effect, such Grantor’s rights under all
licenses and all franchise agreements shall inure to the Collateral Trustee’s
benefit. In addition, each Grantor hereby irrevocably agrees that the Collateral
Trustee may, if a Notice of Acceleration is in effect and subject to the
provisions of the Intercreditor Agreement, sell any of such Grantor’s Inventory
that is included in the Collateral directly to any Person, including without
limitation Persons who have previously purchased such Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Collateral Trustee’s rights under this Security Agreement, may sell such
Inventory which bears any trademark owned by or licensed to such Grantor and any
Inventory that is covered by any copyright owned by or licensed to such Grantor
and the Collateral Trustee may (but shall have no obligation to) finish any work
in process and affix any trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Collateral Trustee to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver or cancellation of any Default, Event of Default or
Notice of Acceleration or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Collateral Trustee and each Grantor, provided that the addition of any
Subsidiary as a Grantor hereunder by execution of a Security Agreement
Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Collateral Trustee) shall not require receipt of any consent
from or execution of any documentation by any other Grantor party hereto. All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Collateral Trustee until
this Security Agreement is terminated as provided in the Collateral Trust
Agreement.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

7.1. Lockboxes. Upon written request of the Collateral Trustee while a Notice of
Acceleration is in effect and subject to the provisions of the Intercreditor
Agreement, each Grantor shall execute and deliver to the Collateral Trustee
irrevocable lockbox agreements in the form provided by or otherwise acceptable
to the Collateral Trustee and in any event which shall be effective only while a
Notice of Acceleration is in effect, which agreements shall be accompanied by an
acknowledgment by the bank where the lockbox will be located of the Lien of the
Collateral Trustee granted hereunder and of irrevocable instructions to wire all
amounts collected therein to a special collateral account at the Collateral
Trustee upon the Collateral Trustee’s written statement that a Notice of
Acceleration is in effect.

7.2. Collection of Receivables. While a Notice of Acceleration is in effect and
subject to the provisions of the Intercreditor Agreement, the Receivables that
are included in the Collateral and owned by any Grantor shall be paid directly
to the Collateral Trustee. In such event, each Grantor shall, and shall permit
the Collateral Trustee to, in each case subject to the provisions of the
Intercreditor Agreement, promptly notify the account debtors or obligors under
such Receivables of the Collateral

 

24



--------------------------------------------------------------------------------

Trustee’s interest therein and direct such account debtors or obligors to make
payment of all amounts then or thereafter due under such Receivables directly to
the Collateral Trustee. Upon receipt of any such written notice from the
Collateral Trustee, and thereafter, so long as a Notice of Acceleration is in
effect and subject to the provisions of the Intercreditor Agreement, each
Grantor shall thereafter hold in trust for the Collateral Trustee, all amounts
and proceeds received by it with respect to such Receivables that is included in
the Collateral and owned by such Grantor and immediately and at all times
thereafter deliver to the Collateral Trustee all such amounts and proceeds in
the same form as so received, whether by cash, check, draft or otherwise, with
any necessary endorsements. Subject to the terms, provisions and conditions of
the Intercreditor Agreement, the Collateral Trustee shall hold and apply funds
so received as provided by the terms of Sections 7.3 and 7.4 hereof.

7.3. Collateral Account. While a Notice of Acceleration is in effect and subject
to the provisions of the Intercreditor Agreement, all cash proceeds of the
Collateral shall be deposited in the Collateral Account to be held by the
Collateral Trustee as part of the Trust Estate. The Collateral Account shall be
subject to the exclusive dominion and control of the Collateral Trustee.

7.4. Application of Proceeds. Notwithstanding any other provision contained or
referred to herein to the contrary and subject to the provisions of the
Intercreditor Agreement, the proceeds of the Collateral shall be applied by the
Collateral Trustee to payment of the Secured Obligations as provided in the
Collateral Trust Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Notice of Disposition of Collateral; Condition of Collateral. Each Grantor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Company, addressed as
set forth in Article IX, at least ten (10) days prior to (i) the date of any
such public sale or (ii) the time after which any such private sale or other
disposition may be made. The Collateral Trustee shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Collateral Trustee or any other Secured Party arising out of
the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Collateral
Trustee or such other Secured Party as finally determined by a court of
competent jurisdiction. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Collateral Trustee or any other Secured
Party, any valuation, stay, appraisal, extension, moratorium, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

8.2. Compromises and Collection of Collateral. Each Grantor and the Collateral
Trustee recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables that are
included in the Collateral and owned by such Grantor, that certain of such
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating such disputed Receivables may
exceed the amount that reasonably may be expected to be recovered with respect
to such Receivables. In view of the foregoing, each Grantor agrees that the
Collateral Trustee may at any time and from time to time, when a Notice of
Acceleration is in

 

25



--------------------------------------------------------------------------------

effect and subject to the provisions of the Intercreditor Agreement, compromise
with the obligor on any such Receivable, accept any amount in full payment of
any such Receivable or abandon any such Receivable, and any such action by the
Collateral Trustee shall be commercially reasonable so long as the Collateral
Trustee acts in good faith based on information known to it at the time it takes
any such action.

8.3. Collateral Trustee Performance of Grantor’s Obligations. Without having any
obligation to do so, the Collateral Trustee may, during the existence of an
Event of Default, or if no Event of Default therein exists, upon prior approval
by such applicable Grantor or the Company, perform or pay any obligation which
any Grantor has agreed to perform or pay in this Security Agreement, and such
Grantor shall reimburse the Collateral Trustee for (a) any reasonable amounts
paid by the Collateral Trustee pursuant to this Section 8.3 and, (b) without
duplication, all past due taxes, assessments, charges, fees or Liens on the
Collateral except for Liens that are permitted hereunder. Each Grantor’s
obligation to reimburse the Collateral Trustee pursuant to the preceding
sentence shall be a Secured Obligation payable on demand, and the authorization
to the Collateral Trustee to pay any of the same shall not release such Grantor
of its obligations under this Security Agreement or under any other Secured
Instrument.

8.4. Authorization for Collateral Trustee to Take Certain Action. Each Grantor
irrevocably authorizes the Collateral Trustee (a) at any time and from time to
time in the sole discretion of the Collateral Trustee, without having any
obligation to do so, and appoints the Collateral Trustee as its attorney in fact
(i) to execute on behalf of such Grantor as debtor and to file financing
statements necessary to perfect and to maintain the perfection and priority of
the Collateral Trustee’s security interest in the Collateral, (ii) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as may be
necessary to perfect and to maintain the perfection and priority of the
Collateral Trustee’s security interest in the Collateral, and (iii) to contact
and enter into one or more agreements with the issuers of uncertificated
securities which are Collateral owned by such Grantor and which are Securities
or with financial intermediaries holding other Investment Property that is
included in the Collateral as may be necessary or advisable to give the
Collateral Trustee Control over such Securities or other Investment Property
included in the Collateral which are owned by such Grantor, (b) while a Notice
of Acceleration is in effect and subject to the provisions of the Intercreditor
Agreement, (i) to enforce payment of the Instruments, Accounts and Receivables
included in the Collateral and owned by such Grantor in the name of the
Collateral Trustee or such Grantor, and (ii) to sign any document which may be
required by the relevant governmental agency of any State in order to effect an
absolute assignment of all right, title and interest in each Tractor Trailer,
and register the same and upon request by Collateral Trustee each Grantor agrees
to execute and deliver any further power of attorney and (c) from time to time
while a Notice of Acceleration is in effect and subject to the provisions of the
Intercreditor Agreement, (i) to apply the proceeds of any Collateral received by
the Collateral Trustee to the Secured Obligations as provided in Section 7.4 and
(ii) to indorse and collect any cash proceeds of the Collateral.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Section 5.3 or in
Article VII hereof will cause irreparable injury to the Collateral Trustee and
the Secured Parties, that the Collateral Trustee and the Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Collateral Trustee or the Secured Parties to seek and
obtain specific performance of other obligations of the Grantors contained in
this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantors.

8.6. Use and Possession of Certain Premises. While a Notice of Acceleration is
in effect and subject to the provisions of the Intercreditor Agreement, each
Grantor permits the Collateral Trustee to occupy and use any premises owned or
leased by the Grantors where any of the Collateral or any records

 

26



--------------------------------------------------------------------------------

relating to the Collateral are located for a reasonable period and only to the
extent necessary (a) to cause the Secured Obligations to be paid or (b) to
remove the Collateral therefrom, whichever shall first occur, without any
obligation to pay any Grantor for such use or occupancy.

8.7. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1.5 hereof and
notwithstanding any course of dealing between any Grantor and the Collateral
Trustee or other conduct of the Collateral Trustee, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1.5
hereof) shall be binding upon the Collateral Trustee unless such authorization
is in writing signed by the Collateral Trustee.

8.8. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Collateral
Trustee and the Secured Parties and their respective successors and permitted
assigns (including all Persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Collateral Trustee.

8.9. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.10. Taxes and Expenses. Any taxes payable or ruled payable by a Federal or
State authority in respect of this Security Agreement shall be paid by the
Grantors, together with interest and penalties, if any. The Grantors shall pay
(i) all reasonable out-of-pocket expenses incurred by the Collateral Trustee and
its Affiliates, including the reasonable fees, charges and disbursements of its
agents, professional advisors and a single counsel, and one additional local
counsel in each applicable jurisdiction, for the Collateral Trustee and its
Affiliates, in connection with this Security Agreement, including the
preparation, execution, delivery, performance, and administration of this
Security Agreement or any amendments, modifications or waivers of the provisions
hereof and (ii) all out-of-pocket expenses incurred by the Collateral Trustee,
including the fees, charges and disbursements of its agents, professional
advisors and a single counsel, and one additional local counsel in each
applicable jurisdiction, for the Collateral Trustee and the Secured Parties (and
solely in the event of a conflict of interest, one additional counsel for the
Secured Parties, taken as a whole), in connection with the collection,
enforcement or protection of its rights in connection with this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors. All amounts due under this
Section 8.10 shall be payable not later than ten days after written demand
thereof (together with documentation reasonably supporting such request).

8.11. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.12. Termination. This Security Agreement shall continue in effect until
terminated in accordance with the Collateral Trust Agreement.

8.13. Entire Agreement. This Security Agreement and the other Secured
Instruments collectively embody the entire agreement and understanding between
the Grantors and the Collateral Trustee relating to the Collateral and
supersedes all prior agreements and understandings among the Grantors and the
Collateral Trustee relating to the Collateral.

 

27



--------------------------------------------------------------------------------

8.14. Governing Law; Jurisdiction; Waiver of Jury Trial.

8.14.1 THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

8.14.2 Each party to this Security Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Security Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be binding (subject to
appeal as provided by applicable law) and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law. Nothing in this
Security Agreement shall affect any right that the Collateral Trustee may
otherwise have to bring any action or proceeding relating to this Security
Agreement against any Grantor or its properties in the courts of any
jurisdiction.

8.14.3 Each party to this Security Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Security
Agreement or any other Secured Instrument in any court referred to in
Section 8.14.2. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

8.14.4 Each Grantor irrevocably consents to service of process in the manner
provided for notices in Article IX of this Security Agreement, and each of the
Grantors hereby appoints the Company as its agent for service of process.
Nothing in this Security Agreement or any other Secured Instrument will affect
the right of any party to this Security Agreement to serve process in any other
manner permitted by law.

8.14.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER SECURED INSTRUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER SECURED INSTRUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

28



--------------------------------------------------------------------------------

8.15. Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Collateral Trustee, the Secured Parties, each
Affiliate of any of the foregoing Persons and the directors, officers, managers,
employees, agents and advisors of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, imposed on, incurred by or asserted against any Indemnitee arising
out of this Security Agreement, or the manufacture, purchase, acceptance,
rejection, ownership, delivery, lease, possession, use, operation, condition,
sale, return or other disposition of any Collateral (including, without
limitation, latent and other defects, whether or not discoverable by any
Indemnitee or any Grantor, and any claim for patent, trademark or copyright
infringement); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence, bad faith or willful misconduct of such Indemnitee or (ii) a
dispute between or among Indemnitees, except, in the case of this clause (ii),
such indemnity shall be available to the Collateral Trustee acting in its
capacity as such, each Affiliate of the Collateral Trustee acting on behalf of
the Collateral Trustee in its capacity as such, and each of the directors,
officers, managers, employees, agents and advisors of the Collateral Trustee or
any Affiliate of the Trustee acting on behalf of the Collateral Trustee in its
capacity as such (each a “CT Indemnitee”) for any and all losses, claims,
damages, penalties, liabilities and related expenses, including the fees,
charges and disbursements of any counsel, imposed on, incurred by or asserted
against any CT Indemnitee as a result of or in connection with any such dispute.

8.16. Limitation on Collateral Trustee’s Duty with Respect to the Collateral.
Subject to any applicable laws, the Collateral Trustee’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Trustee deals with similar property for
its own account. Neither the Collateral Trustee, any Secured Party nor any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Collateral Trustee hereunder are solely to protect
the Collateral Trustee’s interests in the Collateral (for the benefit of the
Secured Parties) and shall not impose any duty upon the Collateral Trustee or
any Secured Party to exercise any such powers. The Collateral Trustee and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Neither the Collateral Trustee nor any other Secured
Party shall have any other duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of the
Collateral Trustee or such other Secured Party, or any income thereon or as to
the preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Collateral
Trustee to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is commercially reasonable for the Collateral
Trustee (i) to fail to incur expenses deemed significant by the Collateral
Trustee to prepare Collateral for disposition or otherwise to transform raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation,

 

29



--------------------------------------------------------------------------------

whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Collateral Trustee against risks of loss,
collection or disposition of Collateral or to provide to the Collateral Trustee
a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Collateral Trustee, to obtain the
services of brokers, investment bankers, consultants and other professionals to
assist the Collateral Trustee in the collection or disposition of any of the
Collateral. Each Grantor acknowledges that the purpose of this Section 8.16 is
to provide non-exhaustive indications of what actions or omissions by the
Collateral Trustee would be commercially reasonable in the Collateral Trustee’s
exercise of remedies against the Collateral and that other actions or omissions
by the Collateral Trustee shall not be deemed commercially unreasonable solely
on account of not being indicated in this Section 8.16. Without limitation upon
the foregoing, nothing contained in this Section 8.16 shall be construed to
grant any rights to any Grantor or to impose any duties on the Collateral
Trustee that would not have been granted or imposed by this Security Agreement
or by applicable law in the absence of this Section 8.16. Notwithstanding
anything herein to the contrary, in no event shall the Collateral Trustee be
responsible for (i) the existence, genuineness or value of any of the
Collateral, (ii) the validity, perfection, priority or enforceability of the
Liens on any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder, except to the
extent of any affirmative action by the Collateral Trustee that constitutes bad
faith, gross negligence or willful misconduct on the part of the Collateral
Trustee as determined by a final, non-appealable judgment of a court of
competent jurisdiction (it being understood and agreed that the Collateral
Trustee shall have no affirmative obligation to maintain the validity,
perfection, priority or enforceability of the Liens on any of the Collateral,
other than as set forth in the first sentence of this Section 8.16), (iii) the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, (iv) the sufficiency of the form or substance of this
Security Agreement, (v) the validity of the title of any Grantor to the
Collateral, (vi) insuring the Collateral or (vii) the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.

8.17. Severability. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.18. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
of Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

30



--------------------------------------------------------------------------------

8.19. Counterparts. This Security Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

8.20. Collateral Trust Agreement.

8.20.1 Notwithstanding anything herein to the contrary, the Liens and security
interests granted to the Collateral Trustee pursuant to this Security Agreement,
the exercise of any right or remedy by the Collateral Trustee hereunder and each
other provision of this Security Agreement are, as between or among the
Collateral Trustee and Secured Parties, subject to the provisions of the
Collateral Trust Agreement and the rights of the Secured Parties set forth in
the Collateral Trust Agreement. In the event of any conflict between the terms
of the Collateral Trust Agreement and the terms of this Security Agreement, the
terms of the Collateral Trust Agreement shall govern.

8.20.2 The Collateral Trustee shall be entitled to all the rights, privileges,
protections and immunities set forth in the Collateral Trust Agreement in
connection with this Security Agreement, including the execution hereof and the
performance of its duties hereunder.

8.20.3 Each Grantor acknowledges that the rights and responsibilities of the
Collateral Trustee under this Security Agreement with respect to any action
taken by the Collateral Trustee or the exercise or non-exercise by the
Collateral Trustee of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Security
Agreement shall, as between the Collateral Trustee and the Secured Parties, be
governed by the Collateral Trust Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Trustee and the Grantors, the Collateral Trustee shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

8.20.4 (a) At the time and to the extent provided in Section 6.12(a) of the
Collateral Trust Agreement, the Collateral or any applicable portion thereof
shall be released from the Liens created hereby, and this Security Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Collateral Trustee and each Grantor hereunder shall terminate, in
accordance with the provisions of the Collateral Trust Agreement. At the written
request and sole expense of any Grantor following any such termination, the
Collateral Trustee shall promptly (and in any event within 5 Business Days after
receipt of such request) deliver to such Grantor any Collateral held by the
Collateral Trustee hereunder, and promptly (and in any event within 5 Business
Days after receipt of such request) execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) At the times and to the extent provided in Sections 6.12(d), (e), (f) and
(g) of the Collateral Trust Agreement, the Collateral so specified shall be
released from the Liens created hereby on such Collateral, in accordance with
the provisions of the Collateral Trust Agreement. At the written request and
sole expense of any Grantor following any such release, the Collateral Trustee
shall promptly (and in any event within 5 Business Days after receipt of such
request) deliver to such Grantor any Collateral held

 

31



--------------------------------------------------------------------------------

by the Collateral Trustee hereunder, and promptly (and in any event within 5
Business Days after receipt of such request) execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
release.

(c) At the times and to the extent provided in Section 6.12(c) of the Collateral
Trust Agreement, any Subsidiary Grantor so specified shall be released from its
obligations hereunder, and the Liens over the Capital Stock of such Subsidiary
Grantor shall also be released, in accordance with the provisions of the
Collateral Trust Agreement. At the written request and sole expense of any
Grantor following any such release, the Collateral Trustee shall promptly (and
in any event within 5 Business Days after receipt of such request) deliver to
such Grantor any Collateral held by the Collateral Trustee hereunder, and
promptly (and in any event within 5 Business Days after receipt of such request)
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release.

8.21. Collateral Trustee; Collateral Trustee’s Agents and Designees;
Intercreditor Agreement.

8.21.1 Each reference herein to any right granted to, benefit conferred upon or
power exercisable by the “Collateral Trustee” shall be a reference to Collateral
Trustee (including its successors and permitted assigns in such capacity), as
Collateral Trustee for the benefit of the Secured Parties. Any right granted to,
benefit conferred upon or power exercisable by the “Collateral Trustee” may
(whether or not expressly stated in the specific instance) be exercised by an
agent or designee of the Collateral Trustee.

8.21.2 The Collateral Trustee hereby notifies each Grantor that, as of the date
hereof and pursuant to the provisions of the Intercreditor Agreement, the Bank
Group Representative is the agent of the Collateral Trustee for purposes of
perfecting by possession or control any portions of the Collateral which may be
perfected by possession or control by each such representative. Subject to the
terms of the Intercreditor Agreement, the Collateral Trustee may change its
agent or designee for these or any other purposes from time to time at its sole
discretion and shall provide notice to the Company of any change in the Person
or Persons who are acting as agent of the Collateral Trustee for purposes of
perfecting by possession or control any portions of the Collateral or otherwise.
Each of the Grantors shall be entitled to deal with the Person or Persons
identified as the agent or designee of the Collateral Trustee in (or by notice
pursuant to) this Section 8.21.1 without further inquiry.

The Grantors representations and warranties and covenants contained herein which
relate to delivery of possession of applicable Collateral and establishment of
control with respect to applicable Collateral for purposes of perfection shall
be subject to the preceding paragraph of this Section 8.21.2 for perfection by
possession or control through its agent for perfection for the benefit of the
Collateral Trustee; provided that the Collateral Trustee shall at all times be
entitled (but shall have no obligation) to require further action to more fully
perfect its security interest through possession or control including requiring
that the Collateral Trustee be a party to each Deposit Account Control Agreement
and Securities Account Control Agreement for purposes of establishing perfection
by control.

8.21.3 Notwithstanding any other provisions herein, the rights, powers,
privileges, remedies and obligations of the Collateral Trustee hereunder shall
be subject to the terms, provisions and conditions of the Intercreditor
Agreement. This Section 8.21.3 is solely for the benefit of the Bank Group
Representative under the

 

32



--------------------------------------------------------------------------------

Intercreditor Agreement and does not give any rights, powers, privileges,
remedies or obligations of any kind whatsoever to any of the Grantors. In the
event there is any conflict between the Intercreditor Agreement on the one hand
and this Security Agreement or any other Secured Instrument on the other hand
regarding the rights, powers, privileges, remedies and obligations of the
Collateral Trustee, the Intercreditor Agreement shall control.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be in writing and sent (and deemed received) as
follows: (i) if to the Collateral Trustee, in the manner set forth in
Section 6.1 of the Collateral Trust Agreement and at the address set forth below
its signature hereto; and (ii) if to any Person now or hereafter a Grantor, in
the manner and to the respective addresses set forth on the signature page of
the Collateral Trust Agreement for the Company. Any notice delivered to the
Company shall be deemed to have been delivered to all of the Grantors.

9.2. Change in Address for Notices. Each of the Grantors and the Collateral
Trustee may change the address for service of notice upon it by a notice in
writing to the other parties.

[Signature Pages Follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Grantors and the Collateral Trustee has
executed this Security Agreement as of the date first above written.

GRANTORS: YRC WORLDWIDE INC. By:     Name:     Title:     EXPRESS LANE SERVICE,
INC. By:     Name:     Title:     IMUA HANDLING CORPORATION By:     Name:    
Title:     NEW PENN MOTOR EXPRESS, INC. By:     Name:     Title:     ROADWAY
EXPRESS INTERNATIONAL, INC. By:     Name:     Title:     ROADWAY LLC By:    
Name:     Title:    

Signature Page to

Pledge and Security Agreement



--------------------------------------------------------------------------------

ROADWAY NEXT DAY CORPORATION By:     Name:     Title:     ROADWAY REVERSE
LOGISTICS, INC. By:     Name:     Title:     USF BESTWAY INC. By:     Name:    
Title:     USF CANADA INC. By:     Name:     Title:     USF DUGAN INC. By:    
Name:     Title:     USF GLEN MOORE INC. By:     Name:     Title:     USF
HOLLAND INC. By:     Name:     Title:    

Signature Page to

Pledge and Security Agreement



--------------------------------------------------------------------------------

USF MEXICO INC By:     Name:     Title:     USF REDDAWAY INC. By:     Name:    
Title:     USF REDSTAR LLC By:     Name:     Title:     USF SALES CORPORATION
By:     Name:     Title:     USF TECHNOLOGY SERVICES INC. By:     Name:    
Title:     USFREIGHTWAYS CORPORATION By:     Name:     Title:     YRC
ASSOCIATION SOLUTIONS, INC. By:     Name:     Title:    

Signature Page to

Pledge and Security Agreement



--------------------------------------------------------------------------------

YRC ENTERPRISE SERVICES, INC. By:     Name:     Title:     YRC INC. By:    
Name:     Title:     YRC INTERNATIONAL INVESTMENTS, INC. By:     Name:    
Title:     YRC LOGISTICS SERVICES, INC. By:     Name:     Title:     YRC
MORTGAGES, LLC By:     Name:     Title:     YRC REGIONAL TRANSPORTATION, INC.
By:     Name:     Title:    

Signature Page to

Pledge and Security Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

 

By:     Name:   George J. Rayzis Title:   Vice President

U.S. Bank National Association

Corporate Trust Services

Two Liberty Place

50 S. 16th Street, Suite 2000

Mail Station: EX-PA-WBSP

Philadelphia, PA 19102

Signature Page to

Pledge and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT “A”

(See Sections 3.3, 3.4, 3.5 and 4.1.7 of Security Agreement)

Prior names, jurisdiction of formation, place of business (if Grantor has only
one place of business), chief executive office (if Grantor has more than one
place of business), mergers and mailing address:

 

                                              Attention:       

Locations of Real Property, Inventory, Equipment and Fixtures:

 

A. Owned Locations of Inventory, Equipment and Fixtures of the Grantors:

 

B. Leased Locations of Inventory, Equipment and Fixtures of by the Grantors
(Include Landlord’s Name):

 

C. Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of warehouse operator or other bailee or consignee of
Inventory and Equipment of the Grantors):

 

D. Real Property Owned and Leased (include description and location):



--------------------------------------------------------------------------------

EXHIBIT “B”

(See Sections 3.8 and 3.12 of Security Agreement)

A. Vehicles (including all Tractor Trailers) subject to certificates of title:

 

Description

    

Title Number and State Where Issued

B. Aircraft/engines, ships, vessels, railcars and other vehicles and similar
equipment governed by federal statute (including all Rolling Stock):

 

Description

    

Registration Number

C. Patents, copyrights, trademarks protected under federal law* and industrial
designs:

D. Other property

 

 

* For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application;
(iii) patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for. Any licensing agreements for
patents or trademarks should be described on a separate schedule.



--------------------------------------------------------------------------------

EXHIBIT “C”

(See Section 3.8 of Security Agreement)

Legal description, county and street address of property on which

Fixtures are located:

 

     Name and Address of Record Owner:                                     

 



--------------------------------------------------------------------------------

EXHIBIT “D”

List of Pledged Securities and Instruments

(See Section 3.11 of Security Agreement)

A. STOCKS:

 

Issuer

  

Certificate Number

  

Number of Shares

B. BONDS:

 

Issuer

  

Number

  

Face Amount

  

Coupon Rate

  

Maturity

C. GOVERNMENT SECURITIES:

 

Issuer

  

Number

  

Type

  

Face Amount

  

Coupon Rate

  

Maturity

D. INSTRUMENTS

[Include Secured Subordinated Notes held by ABL Originators]

E. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED):

 

Issuer

  

Description of Collateral

  

Percentage Ownership Interest

SUBSIDIARIES

 

Name

  

Jurisdiction of Organization

  

Owner(s) of Equity Interest*

 

 

* State type and amount of Equity Interest



--------------------------------------------------------------------------------

EXHIBIT “E”

(See Sections 3.1 and 4.10.2 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN/WILL BE FILED



--------------------------------------------------------------------------------

EXHIBIT “F”

(See Definition of “Commercial Tort Claims”)

COMMERCIAL TORT CLAIMS

[Describe parties, case number (if applicable), nature of dispute]



--------------------------------------------------------------------------------

EXHIBIT “G”

(See Section 3.10 of Security Agreement”)

FEDERAL EMPLOYER IDENTIFICATION NUMBER;

STATE ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION

 

GRANTOR(1)

  

Federal Employer
Identification

Number

  

Type of

Organization

  

State of

Organization or
Incorporation

  

State

Organization

Number

YRC Worldwide Inc.

   [                    ]    Corporation    Delaware   

[                    ]

[Other Grantors to Come]

  

[                    ]

  

[                    ]

  

[                    ]

  

[                    ]

 

 

(1) 

Company to confirm.



--------------------------------------------------------------------------------

EXHIBIT “H”

(See Section 3.14 of Security Agreement)

DEPOSIT ACCOUNTS

 

Name of Grantor    Name of Institution    Account Number    Balance             
                                                                               
                               

SECURITIES ACCOUNTS

Name of Grantor    Name of Institution    Account Number    Balance             
                                                                               
                               



--------------------------------------------------------------------------------

ANNEX I

to

PLEDGE AND SECURITY AGREEMENT

Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented, restructured, renewed, extended, replaced or otherwise
modified from time to time (the “Agreement”), dated as of July 22, 2011, made by
each of YRC Worldwide Inc., a Delaware corporation (the “Company”), and the
Subsidiaries of the Company listed on the signature pages thereto (together with
the Company, the “Initial Grantors”, and together with any additional
Subsidiaries, including the undersigned, which become parties thereto by
executing a Supplement in substantially the form hereof, the “Grantors”), in
favor of the Collateral Trustee. Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Agreement.

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a [            ]
[corporation/limited liability company/limited partnership] (the “New Grantor”),
agrees to become, and does hereby become, a Grantor under the Agreement and
agrees to be bound by the Agreement as if originally a party thereto. The New
Grantor hereby pledges, collaterally assigns and grants to the Collateral
Trustee (for the benefit of the Secured Parties) a security interest in all of
the New Grantor’s right, title and interest, whether now owned or hereafter
acquired, in and to the Collateral to secure the prompt and complete payment and
performance when due of the Secured Obligations.

By its execution below, the New Grantor represents and warrants as to itself
that, as of the date hereof, all of the representations and warranties contained
in the Agreement are true and correct in all material respects, that the
supplements to the Exhibits to the Agreement attached hereto are true and
correct in all material respects, and that such supplements set forth all
information required to be scheduled by it under the Agreement. New Grantor
agrees to take all steps necessary and required under the Agreement to perfect,
in favor of the Collateral Trustee, a second-priority security interest in and
Lien against New Grantor’s Collateral (which for the avoidance of doubt shall
not include Excluded Property).

IN WITNESS WHEREOF, the New Grantor has executed and delivered this Annex I
counterpart to the Agreement as of this             day of             ,
            .

 

[NAME OF NEW GRANTOR] By:     Title:  